ON APPLICATION FOR REHEARING.
MOUTON, J.
In our original opinion, we said that defendant on his way to Arnaudville had passed on the right side of the road which was practically free of gravel, and coming back to Opelousas, he passed on the left side where there was some accumulation of gravel, and still a greater amount in the center of the roadway. As the defendant had passed on the right side, going, he did not know there was more gravel on the left side, or that a larger accumulation was permitted to re*639main in the center of the roadway. Going, he had encountered no difficulty in making the curve, and returning, he had no reason to believe he would find more gravel on the left side, and much less to apprehend that there was more of it in the center of the road. He was, therefore, not chargeable with negligence or imprudence because of his traveling at about the same speed in going around the curve on his return trip.
In passing on the question of negligence, which is the vital issue presented, we said:
“The proof shows that defendant’s car started ‘skidding’ when the left front wheel struck the gravel while his car was being swerved toward the center of the road; that he immediately applied his brakes, but could not right his car, which turned over, causing the damage.”
In the case of Nicora vs. Cerveri, 49 Nev. 261, 244 Page 897, cited by plaintiff, it is therein said that defendant was traveling at an excessive rate of speed, “and in so doing left the traveled portion of the road and struck á pile of sand which had been placed there in connection with the fixing of the road, etc.”
In the instant case, considering the maximum rate of speed at which defendant’s car could travel, defendant was not, for the reasons stated in the opinion, going at an excessive rate of speed and there is also no proof to show that he had left the traveled portion of the roadway, which evidently were the important factors that led to the conclusion reached by the Court in the case relied upon by plaintiff, in his application for a rehearing.
The cause of the accident was ascribed by the District Judge to the deflated tire on the left front wheel, and the driving of the car in the loose gravel which had been allowed to accumulate in the center of the roadway and which we found could not have been anticipated or foreseen by the defendant, we therefore concluded that he had completely exonerated himself of the charge by plaintiff that the damage was the result of excessive speed in driving, or recklessness on his part.
We have nothing to add to our opinion in reference to the charge by plaintiff that the defendant knew, when he invited him for the ride to Arnaudville, that the tires on his car were in bad condition, and that he was therefore responsible for the injuries caused by the accident. There is no merit in this contention, nor in the others urged in the application.
Rehearing refused.